Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 11, the primary reason for allowance is the prior art fail to teach a fluctuation value calculation unit configured to calculate, based on a first probability distribution indicating a distribution of a probability that the amount of change at a predetermined position of the cargo per unit time is a predetermined amount, which is a probability distribution based on the first data, a fluctuation value proportional to a force applied to the cargo by motor proteins that transport the cargo. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
U.S. 2014/0067342 A1 discloses a method include determining a trajectory of the molecule based on the computed parameters. The method may additionally include causing to be displayed on a display device, a 3D vector representation of forces affecting the motion of the molecule. In one embodiment, the one or more goodness-of-fit tests can be applied to each of an x, y, and z component of the molecule's position. ‘342 fails to specify a fluctuation value calculation unit configured to calculate, based on a first probability distribution indicating a distribution of a probability that the amount of change at a predetermined position of the cargo per unit time is a predetermined amount, which is a probability distribution based on the first data, a fluctuation value proportional to a force applied to the cargo by motor proteins that transport the cargo as now recited in claims 1, 8, and 11 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862